Title: From Thomas Jefferson to Thomas Munroe, 7 April 1803
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Sir 
                     
            Washington Apr. 7. 1803.
          
          The letter from the committee of subscribers to the theatre which I recieved from you on the 18th. Ult. has been the subject of enquiry & consideration since my return to this place. the theatre is proposed to be built by private individuals, it is to be their private property, for their own emolument, & may be conveyed to any other private individual. to cede to them public grounds for such a purpose whether appropriated, or open spaces, would be a donation of it: and I do not find that the President has a power to make such a donation of the public lands: nor do I think they would be safe in building on such a donation, on account of it’s invalidity. knowing, as I do, that this enterprise is undertaken with no view to their private benefit, but is really a sacrifice to advance the interest of the place, I am sorry that the accomodation desired cannot be obtained from the public, and that their funds are to be diminished either by a purchase of the site, or a ground rent for it. but I see no remedy. I have in two or three instances consented to the erection of buildings on public grounds, but with an explanation that whenever the grounds were wanted for the public, they would be resumed; and the buildings proposed have always been of such trifling value as to produce no repugnance towards a resumption from any sacrifice of the value of the building. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        